1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALFRED BROWN,                                  )   Case No.: 1:19-cv-00835-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER RESCHEDULING SETTLEMENT
13          v.                                          CONFERENCE CURRENTLY SET FOR
                                                    )   FEBRUARY 20, 2020 TO APRIL 9, 2020,
14                                                  )   AT 9:30 A.M.
     DR. NGOZI IGBINOSA, et al.,
                                                    )
15                                                  )   [ECF No. 31]
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Alfred Brown is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On January 30, 2020, the parties submitted a stipulation to continue and reschedule the
21   settlement conference currently set for February 20, 2020 before Magistrate Judge Barbara A.
22   McAuliffe.
23          Good cause having been presented, it is HEREBY ORDERED that the settlement conference is
24   rescheduled for April 9, 2020, at 9:30 a.m. before Magistrate Judge Barbara A. McAuliffe at the
25   United States Courthouse located at 2500 Tulare Street, Fresno, California. The parties shall provide a
26   confidential statement to the following email address:bamorders@caed.uscourts.gov. on or before
27   ///
28   ///
                                                        1
1    April 2, 2020. All other provisions of the Court’s October 17, 2019 order remain in full force and

2    effect. The Court will issue the necessary transportation order in due course.

3
4    IT IS SO ORDERED.

5    Dated:    January 30, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
